DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/20/2022 has been entered and thus claims 1-16 are currently pending in this application.  	The amendment to claim 12 overcomes the previous 112(b) rejection, therefore the rejection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US PGPub. 2020/0168668 of record. 	Regarding claim 15, Kim teaches a display device (10, fig. 2) [0049], comprising: a plurality of subpixels (PX1-4, fig. 1) including a light emitting area (see examiner’s fig. 1) and a circuit area (substrate area which includes the circuits like the transistor not shown, [0060]);  	a transparent substrate (300, fig. 2) [0074] positioned on a path along which light from the plurality of subpixels (PX1-4) is emitted to outside of the display device (10);  	a wavelength control layer (354, fig. 2) [0087] disposed in at least a partial area on the transparent substrate (300) and including at least one light absorption material (351a and 352a, fig. 2) [0089],[0100], each of the at least one light absorption material (351a and 352a) representing a light absorption spectrum with a light absorption peak wavelength (351a and 352a absorbing near ultraviolet/ultraviolet peak wavelength, [0089], [0100]); and 	at least one of a planarization layer and a protection layer (capping layer 340, fig. 2) [0073] is further disposed on the wavelength control layer (354) (Kim et al., fig. 2).
    PNG
    media_image1.png
    887
    1383
    media_image1.png
    Greyscale
                                                     Examiner’s Fig. 1
Allowable Subject Matter
Claims 1-14 and 16 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device, comprising: “a wavelength control layer disposed in at least a partial area on the transparent substrate and including a plurality of light absorption materials, each of the plurality of light absorption materials representing a light absorption spectrum with a light absorption peak wavelength, and the plurality of light absorption materials having different light absorption peak wavelengths and different transmittances at the light absorption peak wavelength” as recited in claim 1;  	a display device comprising: “a wavelength control layer disposed on the transparent substrate and on the white subpixel and including a plurality of light absorption materials, the plurality of light absorption materials having different light absorption peak wavelengths and different transmittances at the light absorption peak wavelength” as recited in claim 9; and 	a wavelength control film, comprising: “second light absorption material absorbing at least a portion of light of a second wavelength band different from the first wavelength band, wherein a transmittance of the first light absorption material, for the light of the first wavelength band, differs from a transmittance of the second light absorption material, for the light of the second wavelength band” as recited in claim 16. 	Claims 2-8 and 10-14 are also allowed for further limiting and depending upon allowed claims 1 and 9.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                                Response to Arguments
Applicants have no specific challenge or arguments with respect to the rejection of claim 15 and the new ground of rejection is based on an added limitation “at least one of a planarization layer and a protection layer is further disposed on the wavelength control layer” that is also taught by the same reference applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892